*126OPINION OF THE COURT
Acosta, J.
The issue in this case is whether the barge containing an electricity generating turbine upon which plaintiff was working when he was injured, is a “vessel” under the Longshore and Harbor Workers’ Compensation Act (LHWCA) (33 USC § 901 et seq.), thereby precluding plaintiff from pursuing an action ultimately against defendants (collectively Astoria), the owners of the barge, other than for negligence. We hold that the barge was not a vessel, and therefore, plaintiffs Labor Law § 240 (1) and § 241 (6) claims against Astoria are not precluded by the LHWCA. Alternatively, we hold that even if the barge were a vessel, federal maritime jurisdiction would not preempt these claims in any event.
On April 16, 2001, plaintiff, an employee of Elliott Turbomachinery Co., Inc. and Elliott Company (collectively Elliott), injured his back while performing work as a millwright at the Gowanus Gas Turbine electric generation facility in Brooklyn, a facility that is owned and operated by Astoria.
The Gowanus facility is an electrical power generating station consisting of land-based structures as well as four barges, each of which houses eight gas turbine electrical generating units (see Matter of Consolidated Edison Co. of N.Y. v City of New York, 44 NY2d 536 [1978]). The mechanical parts of these turbines move inside cylindrical steel turbine “shells.” The shells are housed within steel box-like enclosures called “exhaust wells,” which are affixed to the deck of the barges. The side walls to the exhaust wells are approximately 15 feet high. Access hatches, known as “stack hatches” or “sniffers,” are located on top of the exhaust wells. The distance from the stack hatch opening in the top of the exhaust well down to the top of the steel shell inside is about six to eight feet. The primary purpose of a stack hatch or sniffer is to do visual inspection from above and for gas detection; it was not designed for entry to perform major work.
The barges are connected to the power grid and are ready to produce electricity. They are moved to a dry dock for periodic maintenance, which is generally done approximately once a decade. They are capable of being moved for the purpose of providing electric power at other locations. Barge No. 1, the barge where plaintiff was injured, as well as one of the other barges, was moved to Astoria, Queens in 1996 so that its generators could provide electric power following a *127fire at a generating station there that left the area without sufficient power. Although the barges were returned to their present location approximately three months later, they can be moved if the need arises.
Third-party defendant Elliott is a corporation based in Pennsylvania that overhauls and maintains steam turbines used for the generation of electric power. Elliott entered into a contract with Astoria/Orion to perform an overhaul of the turbines. According to Joseph Vasquez, the general manager of the facility, the turbines were undergoing a “major overhaul” rather than normal maintenance, but not because of any kind of damage in particular (record at 348). Elliott’s work involved disassembling the entire turbine, shipping parts of it back to its shop in Pennsylvania for restoration or replacement, and returning it to the site. There, Elliott’s millwrights reassembled the turbines.
On the day of the accident, plaintiff was working on a turbine on barge No. 1. He was ordered by his supervisor to enter the turbine’s exhaust well through the stack hatch to weld some fixtures inside. Plaintiff used a long metal extension ladder to get to the top of the exhaust well. He then entered the hatch opening by grasping its sides and lowering his body, feet first, down to the top of the steel cylindrical turbine shell. From there, he was to climb down to the base of the exhaust well, but his feet slipped out from under him and he fell eight feet to the base of the exhaust well, injuring his back. There is no indication in the record that plaintiff was provided a ladder for use inside the well, a safety harness or any other type of safety device.
The normal means of entry into an exhaust well was through a hole cut with an acetylene torch into the exhaust well’s steel side walls. Earlier in the renovation such a hole had been cut, but the day before the accident, the side panel had been welded back onto the unit despite the fact that the welding job to which plaintiff had been assigned was not completed.
As a result of the accident, plaintiff was awarded benefits under the LHWCA because he was injured on “navigable” waters. The LHWCA “establishes a comprehensive federal workers’ compensation program that provides longshoremen [and harbor workers] and their families with medical, disability, and survivor benefits for work-related injuries and death” (Howlett v Birkdale Shipping Co., 512 US 92, 96 [1994]; 33 USC § 903), regardless of fault. This statute provides that workers who *128receive no-fault workers’ compensation payments from their employers for injuries sustained in the course of their employment are precluded from seeking any other remedy against their employers (33 USC § 905 [a]; Emanuel v Sheridan Transp. Corp., 10 AD3d 46, 51 [2004]).
An injured worker may bring an action against a third-party owner of the vessel without losing his or her workers’ compensation rights (Howlett, 512 US at 96; see Emanuel, 10 AD3d at 51). However, the nature of the action against the owner depends on whether the craft upon which the employee was working was a vessel. If the craft is a vessel, 33 USC § 905 (b) generally limits recovery under maritime law to the third-party owner’s own negligence only (see Scindia Steam Nav. Co. v De los Santos, 451 US 156 [1981]).
The legislative history of the LHWCA is very clear as to why this is so. As enacted, the employer’s liability for compensation under the LHWCA was to be exclusive. The LHWCA (33 USC § 933 [a]) provided that if a third party was liable in damages for the employee’s injuries, the employee could recover against the third party. Nineteen years after the enactment of the LHWCA, the Supreme Court held, in Seas Shipping Co. v Sieracki (328 US 85 [1946]), that a longshoreman could recover from a third-party shipowner for the vessel’s unseaworthiness (a claim based on strict liability for the stevedoring company’s negligence). The Court then held in Ryan Stevedoring Co. v Pan-Atlantic S. S. Corp. (350 US 124 [1956]) that the shipowner could recover full indemnity for any amount paid on the Sieracki claim because of an implied warranty of workmanlike service running from the stevedore employer to the shipowner (see Force and Norris, The Law of Maritime Personal Injuries § 8:13 [5th ed]). Thus, the Sieracki-Ryan rule effectively eliminated the “exclusive and in place of all other liability” provision of the LHWCA (id.). Concerned over this development, the stevedores’ insurance companies appealed to Congress. Noting that “vessels by their superior economic strength could circumvent and nullify the provisions of Section 5 of the Act [codified at 33 USC § 905] by requiring indemnification from a covered employer for the employee injuries” (HR Rep 92-1441, 92d Cong, 2d Sess, reprinted in 1972 US Code Cong & Admin News, at 4698, 4704 [emphasis added]), Congress overruled the Sieracki-Ryan rule for “vessels” with the 1972 addition of section 905 (b).
*129A vessel is “any watercraft practically capable of maritime transportation, regardless of its primary purpose or state of transit at a particular moment” (Stewart v Dutra Constr. Co., 543 US 481, 497 [2005]). Notwithstanding this expansive definition, not all watercraft are vessels. In determining whether a structure qualifies as a vessel, it is necessary to examine the structure’s purpose and the business in which it is engaged (see Pavone v Mississippi Riverboat Amusement Corp., 52 F3d 560, 570 [5th Cir 1995]). Pavone held that a floating casino did not constitute a vessel where the casino was moored “in a semi-permanent or indefinite manner” (id. at 570). The Fifth Circuit’s decision was based in large part on the fact that the barge had never been used as a seagoing vessel to transport cargo, passengers or equipment, as well as the barge’s substantial dockside attachment to land. Furthermore, the purpose of the barge was a land-based enterprise (casino), and it was not engaged in maritime commerce.
A decade after Pavone, the United States Supreme Court addressed the issue of whether a dredge is a vessel under the LHWCA in Stewart v Dutra Constr. Co. (543 US 481 [2005], supra). Citing Pavone, the Court noted that while a structure’s use or capability of use as a means of transportation is a major factor in considering whether a craft is a vessel, the inquiry does not end there. Rather, as a practical matter, when a ship is permanently moored or otherwise rendered incapable of movement, the craft will not be considered a vessel for maritime law purposes (id. at 494).
If the craft is not a vessel, neither the express language of the LHWCA nor its legislative history prevents plaintiff from pursuing a New York Labor Law claim against the third-party owner of the craft, even if the claims are based on strict liability. The LHWCA “preserves to covered employees any remedy that otherwise exists against third parties, including those that arise under state law” (Force and Norris § 8:1).
“If on account of a disability or death for which compensation is payable under this chapter the person entitled to such compensation determines that some person other than the employer or a person or persons in his employ is liable in damages, he need not elect whether to receive such *130compensation or to recover damages against such third person” (33 USC § 933 [a] [emphasis added]).1
Congress’s concern over a vessel’s superior economic strength relative to stevedores by forcing the latter to indemnify the owners simply does not apply to circumstances where the craft is not a vessel.
Here, plaintiff asserted State Labor Law claims (Labor Law §§ 200, 240 [1]; § 241 [6]) against Astoria, the owner of the barge, for his injuries. Astoria subsequently filed a third-party complaint against Elliott seeking indemnification.
Citing the LHWCA (33 USC § 905 [a]),2 Elliott moved for summary judgment dismissing the complaint and the third-party complaint, arguing, inter alia, that it is immune from suit under federal law and that plaintiffs claims were preempted by federal maritime law. Astoria cross-moved for summary judgment, also arguing that plaintiffs claims were preempted and that, in any event, plaintiff failed to state a claim against it under the Labor Law. In the alternative, Astoria sought summary judgment granting it a defense and conditional indemnification from Elliott based on what it maintained was an indemnification provision contained in the contract between them.
Plaintiff opposed the motions, arguing that his Labor Law claims were not preempted by federal law because the barge upon which he was injured is not a “vessel” as that term has *131been defined (see Stewart v Dutra Constr. Co., 543 US 481 [2005], supra; Pavone v Mississippi Riverboat Amusement Corp., 52 F3d 560 [1995], supra), inasmuch as it is permanently anchored, is connected to city utilities, lacks propulsion equipment, does not serve a transportation function, and was built as an extension of a land-based activity. Therefore, he maintains substantive maritime law does not apply.
The court granted the motions and dismissed the complaint primarily on its holding that the barge was a vessel and thus the action was subject to maritime law.
Contrary to the motion court, we hold that the structure in question is not a “vessel.” An overview of the physical characteristics as well as the purpose of the Gowanus Gas Turbine generating station all lead to the conclusion that the power barge upon which plaintiff was injured is not a vessel.
The barges on the Gowanus site, which undeniably float, are nonetheless attached to piers at the facility by way of spud beam clamping systems, which allow the barges to rise and fall with the tide. The barges are connected to New York City water pipes, and the electrical power lines of the barges run to the Con Ed substation that abuts the property. Their only movement over water is to a drydock for periodic maintenance, which is done approximately once a decade. The barges arrived at the site in about 1969, and Astoria maintains it has no intention to move any of the barges for any reason other than periodic maintenance (see Kathriner v UNISEA, Inc., 975 F2d 657 [9th Cir 1992]). The electricity created at the facility is conveyed over Astoria’s and Con Ed’s power line transmission system to Con Ed’s nearby Brooklyn and Queens customers.
Moreover, the turbine facility, whose sole purpose is to provide electrical power to these neighborhoods, is permanently moored, serves no ancillary maritime purpose, and was not intended to operate as a vessel in navigation. The facility receives its utilities from shore, and as noted, provides power via lines that run from the barge to the Con Ed substation. The facility is not self-propelled, and was designed and intended to be a power plant, not a means of water transportation or maritime commerce (see De La Rosa v St. Charles Gaming Co., 474 F3d 185 [5th Cir 2006] [boat not a vessel where its intended use was as an indefinitely moored floating casino]). Indeed, in Matter of Consolidated Edison Co. of N.Y. v City of New York (44 NY2d 536 [1978]), decided prior to Astoria’s purchase of the facility, the Court of Appeals found that these very barges were the *132functional equivalent of land-based structures, and taxation of them as realty, not personalty, was proper. Moreover, electricity from the turbines can only be produced with the communication, remote start, fire protection, fuel, water, and power lines connected to the Con Ed substation, a land-based structure. The barge’s attachments to Con Ed’s land-based substation render the barge’s capability to move theoretical rather than practical (Stewart, 543 US at 494).
Inasmuch as plaintiff’s action against Astoria is not governed by maritime law, his claims are subject to New York State’s Labor Law (Florida Fuels, Inc. v Citgo Petroleum Corp., 6 F3d 330, 332 [5th Cir 1993]; Holland v Sea-Land Serv., Inc., 655 F2d 556, 559 [4th Cir 1981]; see generally Victory Carriers, Inc. v Law, 404 US 202 [1971]). The dismissal of plaintiffs section 240 (1) and section 241 (6) claims was thus not warranted under maritime law principles.3 Accordingly, upon a search of the record, this Court holds that plaintiff established his entitlement to partial summary judgment as to liability on his section 240 (1) claim.
Labor Law § 240 (1) creates a nondelegable duty upon property owners to provide safety equipment to protect workers against falling from a height. Under this provision, plaintiff does not have to show that Astoria had actual supervision or control over the work he was performing in order for liability to be found (Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 499-501 [1993]). That plaintiff was working on a turbine rather than a building is of no moment, inasmuch as section 240 (1) applies to all structures (see e.g. Gordon v Eastern Ry. Supply, 82 NY2d 555 [1993]; Mosher v State of New York, 80 NY2d 286 [1992]; Lombardi v Stout, 80 NY2d 290 [1992]).
Here, plaintiff was not given the proper equipment to lower himself approximately 15 feet to the base of the exhaust well to weld fixtures inside. The absence of proper safety equipment caused plaintiffs fall and injury. Accordingly, plaintiff established his prima facie entitlement to summary judgment, and the burden thus shifted to Astoria to raise triable issues of fact, which it failed to do. Notwithstanding Astoria’s assertions to the contrary, there is no indication in the record that plaintiff s actions were the sole proximate cause of his injuries (see Montalvo v J. Petrocelli Constr., Inc., 8 AD3d 173, 175 [2004]). Just *133to work on these turbines, a hole had to be cut out on the side of the half-inch-thick walls of the wells. Indeed, the panel that had been cut out of the side of the exhaust well to allow the workers’ entry was welded back in place the day prior to plaintiff’s injury. Furthermore, there was testimony that plaintiff complained but was essentially told that if he did not enter the well through the hatch at the top, he could pack his tools and go home.
Nor was plaintiff engaged in routine maintenance (Aguilar v Henry Mar. Serv., Inc., 12 AD3d 542, 543-544 [2004] [where the work included removal and replacement of a bulwark, reconditioning wheels and shafts, installing new fendering, engine overhaul, painting and zincs, tank cleaning, and installing new deck winches, all of which was expected to take several weeks to complete]). In examining the totality of the work done on the project, the overhaul of the turbines resulted in a significant physical change to the turbine, rather than simple, routine activity that would fall outside the scope of the statute (see Prats v Port Auth. of N.Y. & N.J., 100 NY2d 878, 881-882 [2003] [actively inspecting an air conditioning fan that was being overhauled]; Joblon v Solow, 91 NY2d 457, 465 [1998] [extending wiring within a utility room and chiseling a hole through a concrete wall]; Velasco v Green-Wood Cemetery, 8 AD3d 88 [2004] [replacing loose and broken slate roof tiles, cleaning gutters, installing new flashing cement and copper flashing, and repairing a roof leak]; Mannes v Kamber Mgt., 284 AD2d 310 [2001] [hanging pipes from ceiling and extending them through a wall to an adjacent structure]).
This job lasted several months, with parts having to be shipped to Pennsylvania for restoration or replacement. There was nothing routine about this work (cf. Munoz v DJZ Realty, LLC, 5 NY3d 747 [2005]; Esposito v New York City Indus. Dev. Agency, 1 NY3d 526 [2003]), other than the fact that a total mechanical overhaul was performed on the massive turbines on a relatively periodic basis.
The motion court also did not analyze the facts of this case under Labor Law § 241 (6) with regard to plaintiffs claim that defendants violated the Industrial Code as it applies to vertical passages.4 Given that plaintiff had to climb approximately 15 feet to get to the access hatch on top of the turbine’s exhaust *134well, and then lower himself through the hatch onto the top of the turbine shell and down to the base of the exhaust well, during which he fell approximately eight feet, there is, at the very least, a question of fact regarding whether this section of the Industrial Code precludes an award of summary judgment to defendants. Plaintiffs description of how he had to access the work area provides evidence that is contrary to defendants’ assertion that the area was at ground level, which would render this section inapplicable.
The court was correct, however, in finding that Astoria did not have supervisory control over the injury-producing activity necessary to support a finding of liability for common-law negligence or under Labor Law § 200 (Balbuena v New York Stock Exch., Inc., 45 AD3d 279, 280 [2007]).
Inasmuch as maritime law is not applicable in this action, the court should not have dismissed Astoria’s third-party claims for defense and indemnification without analyzing those claims under applicable state law (see Pennisi v Standard Fruit & S.S. Co., 206 AD2d 290 [1994]). As Astoria did not appeal from the dismissal of its third-party claims, however, we are barred under these circumstances from granting relief to a nonappealing party (see Hecht v City of New York, 60 NY2d 57 [1983]).
As an alternative holding, even assuming that the barge in question was a vessel, we nonetheless hold that New York’s Labor Law is not preempted by federal maritime jurisdiction. “The fact that Federal maritime law is involved does not necessarily mean that State law is superseded” (Cammon v City of New York, 95 NY2d 583, 587 [2000]). Rather, “[i]n assessing whether the State rule is preempted, a number of factors may be considered, including whether the State rule conflicts with Federal law, hinders uniformity, makes substantive changes, or interferes with the characteristic features of maritime law or commerce” (id. at 588).
In analyzing these factors in a factual pattern remarkably similar to those in the instant case, the Court of Appeals in Cammon held that federal maritime law did not preempt New York’s Labor Law. The plaintiff in Cammon, who was in the process of repairing a pier, was injured while working on a float stage in navigable waters that was secured to a land-based transfer station. In his complaint, he alleged violations of Labor *135Law §§ 200, 240 and 241. The Court relied heavily on the “maritime but local” rule (id.), which allows for the application of state rules “as to certain local matters regulation of which would work no material prejudice to the general maritime law” (Grant Smith-Porter Ship Co. v Rohde, 257 US 469, 477 [1922]). Noting that the objective of federal maritime law was to protect workers engaged in maritime activities, the Court of Appeals held that applying New York’s Labor Law to the facts presented in Cammon was “unlikely to disrupt Federal maritime activity” since it would not “unduly interfere[ ] with the federal interest in maintaining the free flow of maritime commerce” (95 NY2d at 589, quoting American Dredging Co. v Miller, 510 US 443, 458 [1994, Souter, J., concurring]). “Local regulations that do not affect vessel operations, but rather govern liability issues with respect to landowners and contractors within the State, have no extraterritorial effect” (Cammon, 95 NY2d at 589).
This is especially so when the health and safety of workers is involved. “[P]rotecting workers employed in the state is within the historic police powers of the State and there is no ‘clear and manifest’ congressional intent to preempt this state prerogative” (Gravatt v City of New York, 1998 WL 171491, *12, 1998 US Dist LEXIS 4886, *32 [SD NY 1998]). Moreover, strict liability statutes, such as Labor Law § 240 (1), are not necessarily inconsistent with federal maritime law (Gravatt, 1998 WL 171491 at *14, 1998 US Dist LEXIS 4886 at *37).
The dissent’s insistence to the contrary, Cammon is not limited solely to claims against landowners. Although the Court there relied on New York City’s landlord status, its decision was based on the activity’s impact on traditional maritime commerce. We also reject the argument that Labor Law § 240 (l)’s strict liability standard conflicts with federal maritime law and should be preempted. This is especially true where, as here,
“the tort was maritime but local and there are no far-reaching implications for vessels, seafarers or entities engaged in maritime commercial transactions (and) there is no threat to the uniformity of Federal maritime law sufficient to displace application of an important State health and safety measure, even though it may impose strict liability” (Cammon, 95 NY2d at 590).
Nor does our holding in Emanuel, where the section 240 claim was properly dismissed as in conflict with maritime law, dictate an inconsonant result. Emanuel was a rigger on an oil transport *136barge (a vessel) whose cargo was discharged so that permanent repairs could be made before resuming operation. Here, as noted, plaintiff was injured on a barge connected to a land-based structure which provided a land-based service, namely electric power.
Accordingly, the order of Supreme Court, New York County (Carol Edmead, J.), entered on or about January 23, 2007, which insofar as appealed from, granted motions by defendants, the barge’s owners, and by third-party defendants, plaintiff’s employers, for summary judgment dismissing the complaint, should be reversed, on the law, without costs, the motions denied, plaintiffs claims pursuant to Labor Law § 240 (1) and § 241 (6) reinstated, and plaintiff granted partial summary judgment as to liability on his section 240 (1) claim.

. A covered employee can still sue non-vessel-owner third parties under general maritime law tort principles (Cheavens, Terminal Workers’ Injury and Death Claims, 64 Tul L Rev 361, 364 [1989], citing Melerine v Avondale Shipyards, Inc., 659 F2d 706, 708 [5th Cir 1981] and Harrison v Flota Mercante Grancolombiana, S.A., 577 F2d 968, 977 [5th Cir 1978]). In Chandris, Inc. v Latsis (515 US 347, 356 [1995]), the Supreme Court cited Cheavens in noting that injured workers such as a vessel’s crew members, who are covered employees under the LHWCA, “may still recover under an applicable state workers’ compensation scheme or, in admiralty, under general maritime tort principles.”


. Section 905 (a) provides in relevant part:
“The liability of an employer prescribed in section 904 of this title shall be exclusive and in place of all other liability of such employer to the employee, his legal representative, husband or wife, parents, dependents, next of kin, and anyone otherwise entitled to recover damages from such employer at law or in admiralty on account of such injury or death, except that if an employer fails to secure payment of compensation as required by this chapter, an injured employee, or his legal representative in case death results from the injury, may elect to claim compensation under the chapter, or to maintain an action at law or in admiralty for damages on account of such injury or death.”


. Astoria did not appeal the portion of the order that dismissed its third-party complaint since it was not aggrieved by the court’s order dismissing plaintiffs action in its entirety.


. 12 NYCRR 23-1.7 (f) provides that “Stairways, ramps or runways shall be provided as the means of access to working levels above or below ground *134except where the nature or the progress of the work prevents their installation in which case ladders or other safe means of access shall be provided.”